DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10917157. Although the claims at issue are not identical, they are not patentably distinct from each other because see below.


17/170808
U.S. 10917157
1.  A communication method comprising: estimating a downlink channel based on a 

matrix index (PMI) to the base station;  transmitting a second-type PMI to the 
base station;  and receiving a downlink signal from the base station, wherein 
transmitting the first-type PMI is periodically performed based on a first 
period, and transmitting the second-type PMI is periodically performed based on 
a second period, and wherein the first period is multiple of the second period. 
 





2.  The method of claim 1, wherein the second period is shorter than the first 
period. 
 

3.  The method of claim 1, further comprising decoding the received downlink 
signal based on the first-type PMI and the second-type PMI. 
 
4.  A communication apparatus comprising: a processor;  and a memory operably coupled to the processor, wherein the processor, when executing program instructions stored in the memory, is configured to: 


to estimate a downlink channel based on a signal received from a base station;  
cause the mobile terminal to transmit a first-type precoding matrix index (PMI) 
to the base station;  

cause the mobile terminal to transmit a second-type PMI to the base station;  and 

cause the mobile terminal to receive a downlink signal from the base station, wherein the processor is further configured to cause the mobile terminal to transmit the first-type PMI periodically based on 
a first period, and cause the mobile terminal to transmit the second-type PMI 
periodically based on a second period, and wherein the first period is multiple 
of the second period. 
 





5.  The apparatus of claim 4, wherein the second period is shorter than the 
first period. 
 
6.  The apparatus of claim 4, wherein the processor is further configured to 
decode the received downlink signal based on the first-type PMI and the 
second-type PMI. 

7.  A device for a mobile terminal, the device comprising: a processor;  and a 
memory operably coupled to the processor, wherein the processor, when executing program instructions stored in the memory, is configured to: 

cause the mobile terminal to estimate a downlink channel based on a signal received from a base station;  

cause the mobile terminal to transmit a first-type precoding matrix index (PMI) to the base station;  

cause the mobile terminal to transmit a 
second-type PMI to the base station;  and 


cause the mobile terminal to receive 
a downlink signal from the base station, wherein the processor is further 
configured to cause the mobile terminal to transmit the first-type PMI periodically based on a first period, and cause the mobile terminal to transmit the second-type PMI periodically based on a second period, and wherein the first period is multiple of the second period. 
 




the first period. 
 

9.  The mobile terminal of claim 7, wherein the processor is further configured 
to decode the received downlink signal based on the first-type PMI and the 
second-type PMI. 



matrix index (PMI) to the base station;  transmitting a second-type PMI to the 
base station;  and receiving a downlink signal from the base station, decoding 
the received downlink signal based on the first-type PMI and the second-type 
PMI, wherein transmitting the first-type PMI is periodically performed based on 
a first period, and transmitting the second-type PMI is periodically performed 
based on a second period. 
    3.  The method of claim 1, wherein the second period is a multiple of the 
first period. 

 
    2.  The method of claim 1, wherein the first period is shorter than the 
second period. 
 

    4.  The method of claim 3, further comprising decoding the 
received-downlink signal based on the first-type PMI and the second-type PMI. 
 
    5.  A mobile terminal comprising: a processor;  and a memory operably 
coupled to the processor, wherein the processor, when executing program 
instructions stored in the memory, is configured to: 


to estimate a downlink channel based on a signal received from a base station;  
cause the mobile terminal to transmit a first-type precoding matrix index (PMI) 
to the base station;  

cause the mobile terminal to transmit a second-type PMI to the base station;  and 

cause the mobile terminal to receive a downlink signal from the base station, cause the mobile terminal to decode the received downlink signal based on the first-type PMI and the second-type PMI;  wherein the processor is further configured to cause the mobile terminal to transmit 
the first-type PMI periodically based on a first period, and cause the mobile 
terminal to transmit the second-type PMI periodically based on a second period. 
    7.  The mobile terminal of claim 5, wherein the second period is a multiple 
of the first period. 

 
    6.  The mobile terminal of claim 5, wherein the first period is shorter 
than the second period. 
 
    8.  The mobile terminal of claim 7, wherein the processor is further configured to decode the received downlink signal based on the first-type PMI and the second-type PMI. 

    9.  A device for a mobile terminal, the device comprising: a processor;  
and a memory operably coupled to the processor, wherein the processor, when 
executing program instructions stored in the memory, is configured to: 

cause the mobile terminal to estimate a downlink channel based on a signal received from a base station;  

cause the mobile terminal to transmit a first-type precoding matrix index (PMI) to the base station;  

cause the mobile terminal to 
transmit a second-type PMI to the base station;  and 

cause the mobile terminal to receive a downlink signal from the base station, cause the mobile terminal to decode the received downlink signal based on the first-type PMI and the second-type PMI;  wherein the processor is further configured to cause the mobile terminal to transmit the first-type PMI periodically based on a first period, and cause the mobile terminal to transmit the second-type PMI 
periodically based on a second period. 
    11.  The device of claim 9, wherein the second period is a multiple of the 
first period. 


second period. 
 

    12.  The device of claim 11, wherein the processor is further configured to 
decode the received downlink signal based on the first-type PMI and the 
second-type PMI. 



 



Allowable Subject Matter
2.	Claims 1-9 are rejected for obviousness double patenting as shown above, but would be allowable if applicant overcome rejection by filing terminal disclaimer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637